DETAILED ACTION
Election/Restrictions
Claims 1, 3, and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cole Duncan on 5/25/2022. The application has been amended as follows: 
In the Title
Injectable Composite Material for Bone Repair, and Preparation Method Thereof
In the Claims
	Claims 7-10: Rejoin.
Claim 7: A method for preparing the injectable composite material for bone repair according to claim 1, comprising the following steps: 
1) preparing a microfibrillar biological tissue matrix material, comprising the following steps:
	1.1) collecting raw tissue material, cleaning [[off]] blood off of the raw tissue material, cutting the raw tissue into [[long]] strips having dimensions of 0.5-2 centimeters in width and 4-8 centimeters in length, and preserving [[them]]the strips at -20[[ ]]°C;
	1.2) disinfecting and sterilizing[[:]] the raw tissue material by: 
		sterilizing the raw tissue material by using ammonia aqueous solution with a weight percentage of 0.1%[[,]];
		soaking the raw tissue material in the solution and slowly shaking for 6-36 hours; 
		washing the raw tissue material with sterile deionized water[[,]]; and [[then]] 
		rinsing the raw tissue material with sterile physiological saline to produce a disinfected raw tissue material; 
	1.3) micronizing the disinfected raw tissue[[:]] by homogenizing the disinfected raw tissue material [[by]]with a grinder
	1.4) decellularizing the tissue with a decellularization solution, followed by removing [[the]] remaining deoxyribonucleic acid with deoxyribonuclease solution,[[;]] and removing α-galactoside with a solution for α-galactoside removal; inactivating one or more viruses with a mixture solution of hydrogen peroxide, acetic acid and peroxyacetic acid; 
	1.5) resulting from step [[1.5)]]1.4) three or more times any residues resulting from step 1.4);
	1.6) resulting from step 1.5) three or more times with sterile deionized water; 
	1.7) terminally sterilizingthe material resulting from step 1.6) by Co60 gamma rays, X-rays or electron beams to form biological tissue matrix microfibers, sealing and storing the and preserving the biological tissue matrix microfibers in a buffer with neutral pH, said buffer comprising physiological saline and a phosphate buffer;
2) preparing bioceramic microparticles, comprising the following steps:
	2.1) obtaining bioceramic microparticles with a particle size of 0.1-500 microns from a bioceramic by a process comprising mechanical pulverization, high-rate ball-milling, and sievingone or more viruses located theron;
2.2) mixing the bioceramic microparticles with sterile physiological saline in a ratio of 1:1 to 1:5, and stirring and vibrating the mixture of bioceramic particles and sterile physiological saline to obtain a homogeneous suspension;
3) suspending the biological tissue matrix microfibers obtained in step 1.7) [[into]] in an amount of physiological saline [[of]]having a weight 1-5 times [[of]] that of the microfibers, and shaking the suspension until the suspension is homogeneous
4) mixing 1-9 parts of the bioceramic particles obtained from step 2.2) with 1-7 parts of the biological tissue matrix microfibers obtained from step3)
5) vortex mixing the resulting mixture in a container for one hour until the bioceramic particles are completely adsorbed onto the biological tissue matrix microfibers;
6) removing excess water from the vortexed mixture by centrifugation at 200 to 10000 rpm, and allowing the biological tissue matrix microfibers with bioceramic particles adsorbed thereon to be deposited on the bottom of the container in solid state;
7) adding an amount of physiological saline, blood, bone marrow, or platelet plasma [[of]]having a weight 1-5 times [[of]] that of the biological tissue matrix microfibers with bioceramic particles adsorbed thereon to form a fluid mixture, and vortex mixing the fluid mixture to form a homogeneous fluid mixture, wherein the moisture content of the homogeneous fluid mixture in mass percent is 20-80[[ ]]%;
8) homogeneous fluid mixture in a closed container, and sterilizing the homogeneous fluid mixture with gamma rays, X-rays or electron beams.
	Claim 8: The method for preparing the injectable composite material for bone repair according to claim 7, wherein said decellularization solution in step 1.4) contains 1 to 10% of sodium deoxycholate, 2 to 15 mM of ethylenediaminetetraacetic acid, and 10 to 50 mM of 4-hydroxyethyl piperazine ethanesulfonic acid per liter; the pH of said decellularization solution is 6.8 to 7.2; said deoxyribonuclease solution contains 10 to 50 mM of 4-hydroxyethyl piperazine ethanesulfonic acid, 1 to 20 mM of calcium chloride, and 1 to 20 mM of magnesium chloride and 0.5 to 5 mg of deoxyribonuclease per liter; said solution for α-galactoside removal contains 0.2 to 10 mg of α-galactosidase, and 2 to 40 mM of 4-hydroxyethyl piperazine ethanesulfonic acid per liter; the pH of said solution for α-galactoside removal is 5.0 to 7.5; and the solution used for inactivating one or more viruses is a mixture solution of 0.10% of hydrogen peroxide, 0.50% of acetic acid, and 0.50% of peroxyacetic acid.
 	Claim 9: The method for preparing the injectable composite material for bone repair according to claim 7, wherein the fluid mixture of step 7)[[,]] is formed with blood, bone marrow, or 
Claim 10: A method for delivering stem cells to a bone defect, comprising: 
	forming a cell suspension[[s]] from bone marrow mesenchymal stem cells, adipose-derived stem cells or stem cells extracted from blood[[,]];
	mixing the cell suspension with the injectable composite material for bone repair 1 to form a mixture; and 
	the mixture to the bone defect.
Claim 11 (new): The method for preparing the injectable composite material for bone repair according to claim 7, wherein the fluid mixture of step 7) is formed with physiological saline.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to an injectable composite material for bone repair, as well as methods of preparing and using said injectable composite material. 
The closest prior art found is Bell et al. (US 2002/0055143 A1) which discloses a bone precursor composition suitable for injection, comprising: (i) a calcium cement which includes monobasic calcium phosphate monohydrate and [Symbol font/0x62]-tricalcium phosphate, wherein said calcium cement is in the form of granules having a diameter of between about 1 to 500 [Symbol font/0x6D]m; (ii) fibrillar collagen or microfibrillar collagen; and pharmaceutically acceptable injection vehicle like saline. But upon reconsideration of the cited prior art, it has been determined that the disclosed microfibrillar collagen does not specifically include extracellular matrix having microfibrillar shape maintaining its natural cross-linked structure as obtained by micronizing soft tissue of mammals. Hence, the rejection of record has been withdrawn.
	The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,821,207 has been reviewed and accepted, thereby obviating the double patenting rejection over said patent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 3, 5, and 7-10 (and newly added claim 11) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651